Exhibit 52
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 GRACE HALL, et al.
 Individually and on
 behalf of all others similarly situated,
                                                        Case No. 3:19-cv-00296-JHM-RSE
                      Plaintiff,

         v.

 GANNETT CO. INC.,

                      Defendant.



                      DECLARATION OF TWINISHA BRIDGEWATER




I, Twinisha Bridgewater, being of sound mind and over the age of 18, make the following
declaration:

       1.     My name is Twinisha Bridgewater and the facts contained in this declaration are within
my personal knowledge and are true and correct.

     2.      I have been employed by Gannett Co. Inc. (“Gannett”), since approximately
November of 2011, at a call center located in Louisville, Kentucky.

        3.       I work with several hundreds of other Gannett hourly Call-Center Employees at the
Louisville call center. Though there are several different divisions that Gannett employees work on,
we all follow the same policies and procedures, as set by Gannett.

        4.      I first started at Gannett as a Customer Care Agent I (“CCA-I”). I am now employed
by Gannett as a Customer Care Agent II (“CCA-II”). As a CCA-I, it was my responsibility to receive
inbound calls made by Gannett’s clients. I help customers set up services, upsell customers, alter their
current service, cancel service, and answer general customer inquiries. As a CCA-II I perform all the
same duties as a CCA-II, but sometimes I also handle calls that have been escalated by CCA-Is.

         5.     My jobs and my coworkers’ jobs (“Call-Center Employees”) are substantially similar,
regardless of our specific job title, we all attended the same orientation together and we were all taught
the same policies and procedures for logging into the computer, opening our programs, and clocking
in for the day.
        6.       Gannett requires me to arrive early every day. It is Gannett’s policy that all Call-Center
Employees arrive before their shift started so they would have enough time to get their computer
systems up and running so they could be “call ready” at shift start. The trainers and managers at
Gannett make sure that all Call-Center Employees know they need to arrive early, log into their
computer, bring open their programs, check their emails, and only after all that had been done then
clock in exactly at their shift start time.

        7.       Gannett strictly enforces its policy that Call-Center Employees cannot clock in until
they are “call ready.” Managers remind us almost daily that we are not allowed to clock in until we are
both “call ready” and it is our official shift start time.

        8.      Adherence is a key-performance-indicator used to evaluate Call-Center Employees. If
your adherence is bad, you could receive write ups or even be terminated. If your adherence is good,
you can be considered for promotions, pay increases, and bonuses. Adherence indicates a Call-Center
Employees’ timeliness. Clocking in before your shift start time, clocking in after your shift start time,
or clocking in and not taking calls immediately can all decrease your adherence level. Because you
needed to clock in and take calls exactly at shift start it was important to come in early enough to have
time to get “call ready” and check your emails prior to shift start.

         9.      In order to be “call ready” I have to perform a series of functions on the computer
that take a long time due to the computer running slowly and crashing often. First, I would have to
turn on the computer, if I was working the morning shift. Then I would have to log in by entering in
my username and password. After entering in my information, it would take anywhere from three (3)
to six (6) minutes for the computer to open to desktop. After getting to the desktop, I then had to
open and log into each of my programs. Opening and logging into each program took approximately
six (6) to thirteen (13) minutes altogether. After opening my programs, I then needed to check and
respond to emails. Because of our call volume there is rarely any time to check emails during the day,
so our managers tell us that we need to review our emails before our shift start. Only after ensuring
that each program is open and running, we have checked our emails, and waiting for our shift start
time could a Call-Center Employee be considered “call ready” and allowed to clock in. However, this
process could take longer due to system crashes as Gannett’s computers were very unstable and the
programs we use are also very unstable. I experience system crashes during my log in procedures on
average once a week. When the system crashes you have to reboot the computer and completely restart
the log in process.

        10.     Though I arrive early every day to complete tasks necessary to the performance of my
job as a Call-Center Employee I am not paid for this time. I am not allowed to clock-in until I have
completed the computer boot up process, signed in, have all of my programs running, check my
emails, and wait for my official shift start time.

        11.    Gannett knows when I arrive at work every day because I am required to swipe my
badge card to access my building, and to access the production floor where I work. Gannett also
knows when I begin the process of preparing my computer because they track our key strokes to make
sure that we remain on task during the work day. I also use a log-in ID and password to access my
computer.
        12.     I am scheduled to and do work around forty hours each workweek. However, in
addition to my scheduled work time, I often work an additional one to three hours each week
performing tasks benefitting Gannett that are a necessary and indispensable part of my job duties,
logging into and starting up my computer, getting my programs up and running, and checking my
emails. Gannett generally does not like for Call Center Employees to accrue unauthorized overtime.
If an employee accrues unauthorized overtime, they could be disciplined. Overtime is only allowed
when it is authorized such as when Gannett has mandatory overtime.

        13.     I am paid by the hour. My hourly rate is approximately $13.25. My shifts have varied
greatly during my employment with Gannett and I do not have one set schedule.

       14.    Though I regularly work an additional one to three hours each week in addition to my
scheduled hours, I am not paid for the additional time where I work off-the-clock on behalf of
Gannett.

       15.       Gannett’s corporate policies and procedures applied to all Call-Center Employees at
the Louisville call center and at the other Gannett call centers across the country. I know this because
Gannett regularly makes it clear that its policies, such as adherence, were made at the corporate level
and that strict compliance with its policies is critical.

        16.     Based on my conversations with other Call-Center Employees and my personal
observations, I know that other Call-Center Employees are required to work off the clock just as I do.
They are subject to the same corporate policies as I am, that require them to log in to their computers
before their shifts have started.

       17.     Based on my conversations with other Call-Center Employees, I believe that they
would be interested to learn that they may recover unpaid wages and overtime from Gannett and
would want to join this lawsuit.

          18.      I have two (2) scheduled fifteen (15) minute breaks per day. Gannett’s corporate policy
is that any unscheduled breaks outside the two fifteen minute breaks are unpaid. I know this because
if I need to use the restroom at any time other than my scheduled break, I am told I must clock out,
it is also listed in the company policies. Gannett does not pay me while I am on a short unscheduled
break.

         19.    I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing
is true and correct.


               Aug 15, 2019
Executed on: _______________________




                                                        Twinisha Bridgewater (Aug 15, 2019)
                                                         TWINISHA BRIDGEWATER
